Exhibit 10.83
AMENDMENT NUMBER TWENTY-TWO TO
THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS
THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS (the “Plan”) is hereby
amended as follows:

  1.   Section 1.4.05(b)(3) of the Plan is hereby amended by deleting the phrase
“Unless the Company or Subsidiary decides otherwise, in its sole and absolute
discretion.”     2.   Section 1.4.08 of the Plan is hereby amended in its
entirety to read as follows:         “Discontinuance of Employment Under the
Provisions of the Company’s Staffing Adjustment Policy: ‘Discontinuance of
Employment under the Provisions of the Company’s Staffing Adjustment Policy’
means the involuntary cessation of an Employee’s employment with the Company or
Subsidiary because of a Job Elimination or a Discontinuation of Employment for
Performance. In addition, the Company or Subsidiary may, in its sole and
absolute discretion, deem certain circumstances as voluntarily resigning from
the Company or Subsidiary. Those Employees who voluntarily resign under such
deemed circumstances will not be eligible under the Plan unless the Plan
Administrator determines that under the circumstances the Employee should be
deemed to have been terminated under the Company’s Staffing Adjustment Policy.
An Employee may be deemed to have been terminated under this Policy whether or
not the Employee was subject to a Job Elimination.”     3.   Section 1.4.11 of
the Plan is hereby amended by deleting the first set of parentheses and adding a
new parenthetical phrase after the word “relocations” to read as follows:
“(where such relocations results in an Employee becoming eligible to receive
benefits under the Company’s or a Subsidiary’s relocation policy)” and by adding
the phrase “short-term or long-term” before the word “disability”.     4.  
Section 1.4.19(a) of the Plan is hereby amended by adding the following phrase
immediately following the fourth comma therein: “and such reemployment occurs
after the full number of weeks used to determine the amount of such previous
Severance Pay under the Plan,”.     5.   Section 3.2 of the Plan is hereby
amended by adding the phrase “or its designate” at the end thereof.     6.  
Section 4.1 of the Plan is hereby amended by deleting “Company or Subsidiary”
the first time it appears in the second sentence thereof and replacing it with
“Plan Administrator” and by restating the final sentence thereof to read as
follows: “The Company or Subsidiary, or where appropriate, the Plan
Administrator, will determine, on a case-by-case basis, whether a Participant is
entitled to Severance Pay and the amount thereof.”

 



--------------------------------------------------------------------------------



 



  7.   For purpose of clarifying the Plan’s long standing practice, Section 4.1
of the Plan is hereby amended by adding the following new sentence at the end
thereof to read as follows: “Notwithstanding any other provision of this
Section 4.1 to the contrary, the Compensation Committees of the Boards of
Directors of the Company and MetLife, Inc. must approve the amount and payment
of any Severance Pay under the Plan made to an Employee who is a member of the
Executive Group of the Company or MetLife, Inc. on such Employee’s Date of
Discontinuance”     8.   Section 6.4 of the Plan is hereby amended by deleting
“Company or Subsidiary” with “Plan Administrator.”     9.   This amendment is
effective as of November 1, 2009.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by an
officer thereunto duly authorized on the date noted below the officer’s
signature.
METROPOLITAN LIFE INSURANCE COMPANY

         
By:
  /s/ Lynne E DiStasio    
Name/Title:
 
 
Lynne E DiStasio, Vice President    
 
       
Date:
  December 21, 2009    
 
       
Witness:
  /s/ Lucida Plummer    
 
       

2